 1   Martin A. Muckleroy
     State Bar #9634
 2   MUCKLEROY LUNT, LLC
     6077 S. Fort Apache Rd., Ste 140
 3   Las Vegas, NV 89148
     Telephone: 702-907-0097
 4   Facsimile: 702-938-4065
     Email: martin@muckleroylunt.com
 5
     James M. Wilson, Jr. (pro hac vice)
 6   Email: jwilson@faruqilaw.com
     Robert W. Killorin (pro hac vice)
 7   Email: rkillorin@faruqilaw.com
     Megan M. Remmel (pro hac vice)
 8   Email: mremmel@faruqilaw.com
     FARUQI & FARUQI, LLP
 9   685 Third Avenue, 26th Floor
     New York, NY 10017
10   Telephone: 212-983-9330
     Facsimile: 212-983-9331
11
     Attorneys for Lead Plaintiff Kevin Nguyen
12
     Additional Counsel on Signature Page
13

14                              UNITED STATES DISTRICT COURT
15                                     DISTRICT OF NEVADA
16

17
     In re TAHOE RESOURCES, INC. SECURITIES       Case No. 2:17-cv-01868-RFB-NJK
18   LITIGATION
                                                  JOINT STIPULATION AND
19                                                [PROPOSED] ORDER TO SET CLASS
                                                  CERTIFICATION BRIEFING
20
                                                  SCHEDULE
21
                                                              (First Request)
22   This Document Relates to: All Actions
23

24

25

26
27

28
 1           Plaintiff Kevin Nguyen (“Plaintiff”) and Defendants Tahoe Resources, Inc., C. Kevin

 2   McArthur, Ronald W. Clayton, Mark T. Sadler, and Edie Hofmeister (“Defendants” and together

 3   with Plaintiff, the “Parties”), by and through their undersigned counsel, hereby stipulate to set the

 4   briefing schedule for Plaintiff’s motion for class certification as follows:

 5           WHEREAS, on March 10, 2021, the Parties filed a Joint Stipulation and [Proposed] Order

 6   to Alter Discovery Deadlines (“Joint Proposed Stipulation”) (ECF No. 129) that amended the

 7   existing scheduling order including setting a deadline for Plaintiff to move for class certification

 8   on July 1, 2021, for Defendants to respond to the motion for class certification on September 1,

 9   2021, and for Plaintiff to reply on October 29, 2021;

10           WHEREAS, on March 11, 2021, the Honorable Nancy J. Koppe issued an order regarding

11   the proposed revised schedule that asked among other things whether class certification will

12   involve experts and, if so, whether an expert disclosure schedule specific to class certification

13   should be set (ECF No. 130);

14           WHEREAS, on March 19, 2021, the Parties filed a Joint Stipulation Responding to Court’s

15   March 11, 2021 Order and [Proposed] Revised Discovery Deadlines (ECF No. 131), in which the

16   Parties confirmed that they will rely on expert opinions as part of the motion for class certification

17   and that it is the intention of the Parties that:

18           •       Plaintiff will file an expert report in support of class certification;
19           •       Defendants will depose Plaintiff’s expert witness;

20           •       Defendants will file an expert report in opposition to class certification;

21           •       Plaintiff will depose Defendants’ expert witness; and

22           •       Plaintiff will submit a reply expert report in further support of class certification.

23           WHEREAS, on March 23, 2021, the Honorable Nancy J. Koppe entered an order

24   approving the Parties’ proposed discovery deadlines, including the July 1, 2021 due date for

25   Plaintiffs’ class certification motion, but advising the Parties that “[t]he Court does not address

26   herein whether the default briefing schedule in the local rules should be altered for this motion.
27   The Court also does not set herein deadlines for class-related expert opinions.” ECF No. 133 at 2

28

                                                         1
 1   n.3.

 2           WHEREAS, the Parties in good faith view the use of experts by Plaintiff and Defendants at

 3   the class certification stage as aiding the Court in rendering a decision on Plaintiff’s motion for

 4   class certification, and therefore it is appropriate for the class certification briefing schedule to

 5   include sufficient time both for experts to prepare written reports, analyze and respond to opposing

 6   experts and appear for deposition and for the Parties to prepare their briefs;

 7           WHEREAS, in view of the Parties’ intention to rely on expert opinions as part of the class

 8   certification motion, the Parties respectively ask the Court to modify the briefing schedule

 9   provided in Local Civil Rule 7-2(b) that requires points and authorities in response to a motion be

10   served 14 days after service of the motion and the replies be served seven days thereafter;

11           NOW THEREFORE, Plaintiff and Defendants, through their respective counsel and

12   subject to the Court’s approval, stipulate and agree to the following briefing schedule for

13   Plaintiff’s motion for class certification:

14           1.      Plaintiff shall file his class certification motion by July 1, 2021;

15           2.      Defendants shall file their opposition to Plaintiff’s motion for class certification by

16   September 1, 2021;

17           3.      Plaintiff shall file his reply in support of his motion for class certification by

18   October 29, 2021.
19           IT IS SO STIPULATED.

20   Dated: June 4, 2021                     Respectfully submitted,

21                                                   By: /s/ James M. Wilson, Jr.
22                                                           James M. Wilson, Jr.

23                                                   James M. Wilson, Jr. (pro hac vice)
                                                     Robert W. Killorin (pro hac vice)
24                                                   Megan M. Remmel (pro hac vice)
                                                     FARUQI & FARUQI, LLP
25                                                   685 Third Avenue, 26th Floor
                                                     New York, NY 10017
26                                                   Telephone: 212-983-9330
                                                     Facsimile: 212-983-9331
27                                                   Email: jwilson@faruqilaw.com
                                                            rkillorin@faruqilaw.com
28                                                          mremmel@faruqilaw.com

                                                        2
 1                                                 Martin A. Muckleroy
                                                   State Bar #9634
 2
                                                   MUCKLEROY LUNT, LLC
 3                                                 6077 S. Fort Apache Rd., Ste 140
                                                   Las Vegas, NV 89148
 4                                                 Telephone: 702-907-0097
                                                   Facsimile: 702-938-4065
 5                                                 Email: martin@muckleroylunt.com
 6                                                 Attorneys for Lead Plaintiff Kevin Nguyen
 7
     Dated: June 4, 2021                   By:     /s/ Leslie Bryan Hart
 8                                                     Leslie Bryan Hart
 9                                                 Leslie Bryan Hart, Esq. (SBN 4932)
                                                   FENNEMORE CRAIG, P.C.
10                                                 7800 Rancharrah Parkway
                                                   Reno, Nevada 89511
11                                                 Tel: 775-788-2200
                                                   Fax: 775-786-1177
12                                                 lhart@fclaw.com
                                                   vpeterson@fclaw.com
13
                                                   NEAL, GERBER & EISENBERG LLP
14                                                 (Admitted Pro Hac Vice)
                                                   Scott J. Fisher, Esq.
15                                                 Karl R. Barnickol, Esq.
16                                                 Attorneys for Defendants Tahoe Resources,
                                                   Inc., Elizabeth McGregor, Mark Sadler,
17                                                 Ronald W. Clayton, Edie Hofmeister and C.
                                                   Kevin McArthur
18
19
                                                   ORDER
20
     IT IS SO ORDERED that Plaintiff’s motion for class certification shall be due by July 1, 2021,
21
     Defendants’ opposition to Plaintiff’s motion for class certification shall be due by September
22   1, 2021, and Plaintiff’s reply in further support of his class certification motion shall be due by
     October 29, 2021.
23

24   _______________________________________________
     THE HONORABLE RICHARD F. BOULWARE, II
25   UNITED STATES DISTRICT JUDGE

26           June 6, 2021.
     DATED: _______________

27

28

                                                      3
 1
                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on June 4, 2021, I authorized the electronic filing of the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4
     to counsel of record.
 5
                                                          By:     /s/ James M. Wilson, Jr.
 6
                                                                     James M. Wilson, Jr.
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      4
